Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10-13, 28, 33 and 34 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Malamud et al. (US 9980514).
	Regarding claim 1, Malamud discloses an eCig or e-vaping device including a heater element 14 (col. 21, lines 41-45) configured to heat a pre-vapor solution containing nicotine (e-Liquid, col. 22, lines 63-65), a power control circuit 16 coupled to the heater element 14 through a wire (VDD line 217), 
the power control circuit configured to apply a pulse width modulated (PWM) power signal to the heater element through the wire (col 11, lines 45-50) and to receive information (cartomizer information) over the wire from the memory device 220 (col. 11, lines 62-67).  Malamud further discloses a memory module 220 configured to detect a plurality of pulses in a PWM power signal (col. 12, lines 3-8) and record information based on the detected plurality of pulses (col. 19, ln. 67) and output the recorded information to the power control circuit (col 12, lines 8-18) via a VDD wire (col 12, lines 25-36).
	With respect to claim 2, Malamud discloses that the memory module is configured to output the recorded information via the wire during output of the pulse width modulated power signal to the heater element over the wire by the power control circuit (col. 15, lines 11-25, and Figs. 3A-3B). 
	Regarding claim 9, Malamud teaches a puff sensor 16 may control the heating coil to heat up by sending PWM power signals to the heating coil 14 in response to detecting inhalation by an adult vaper (col. 18, lines 14-26).
	With respect to claim 10, Malamud discloses that the e-vaping device may further include a power supply line configured to supply power from the power supply to the heating element, and configured to receive data sent from the memory device to the controller. Col.1, lines 44-49.
	With respect to claim 11, Malamud discloses a memory module configured to output recorded information to the power control circuit by selectively connecting a load to the wire (col. 1, lines 34-45), and the power control circuit is configured to receive the recorded information by detecting a change in a current passing through the wire resulting from selective connection of the load (col. 2, lines 55-58). 
	Regarding claim 12, the memory module is configured to output the recorded information by increasing a current through the wire during at least one pulse of the pulse width modulated power signal (the memory device 220 may control a switch to prevent the heating coil 14 from acting as a short circuit when the memory device 220 sends data to the control circuitry in the second section 70 such that a strength of the data signals sent from the memory device 220 is high enough for the circuitry in the second section 72 to reliably read the data signals; col. 16, lines 61-64).
	Regarding claim 13, Malamud discloses the e-vaping device includes a memory module 220 and a reservoir for containing nicotine (col. 22, line 65-col, col.23, line 8, col.10, lines 17-22, and Fig. 3A-3E).
Regarding claim 28, Malamud discloses a reservoir for containing a nicotine formulation (col. 22, line 65-col and col.23, line 8). Power control circuit sends PWM signal to heating element via the wire in response to the puff sensor (Col. 16, lines 50-64).  A circuit controlling memory device 220 may include other functional blocks, including, for example, an analog-to-digital converter (ADC), that may facilitate various measurements (e.g. temperature) (col 14, lines 31-47). The heater 14 can be in the form of a wire coil, a planar body, a ceramic body, a single wire, a cage of resistive wire or any other suitable form (col. 7, lines 29-35 and 61-66 and Fig, 3A).
Malamud does not specifically disclose that the ACD is configured to receive a data transmission via the wire by detecting a change in current in one or more pulses of the pulse width modulated power signal, and to control the power application circuit to output the pulse width modulated power signal.  However, since the controller includes ACD and uses PWM it would be obvious to one of ordinary skill in the art to configure the ADC to receive PWM signals.
	With respect to claims 33 and 34, Malamud measures the level of nicotine in the reservoir as indicated in paragraph 77 (The consistent amount of nicotine can be delivered through different external factors including level of liquid within the electronic smoking device or the strength of a draw of puff taken by a user).  Thus, it would follow that the level of nicotine in a reservoir is transmitted and output based on a data transmission [0077].	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 5 and 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Malamud in view of Alarcon et al (US20190239566).
Regarding claims 3, 4 and 5, Malamud discloses a nicotine e-vaping device having a memory module (col. 11, lines 55-60) according to claim 1.
Malamud does not specifically disclose that the memory module is configured to, detect a number, width or frequency of pulses included in the plurality of pulses, and record the information based on the number, width or frequency of pulses.  
	Alarcon teaches a vaping device having a control unit that uses PWM to control the temperature of a heater [0047].  Alarcon teaches that the widths and the periods of the pulses can be varied by the MCU [0048].  Given that Alarcon individually considers the widths and periods it would have been obvious to one of ordinary skill in the art at the time of the invention that the memory module could be configured to detect and consider information such as the number, frequency, and width of pulses included in the plurality of pulses and record the information based on the number of pulses because detecting and recording information based on PWM pulses is known in the art and gives greater control of the power supply [0048].
Regarding claim 21, Malamud discloses a nicotine e-vaping device including a nicotine cartridge having a memory module on board with the cartridge (col. 11, lines 25-26).  Malamud also discloses a reservoir configured to hold a nicotine pre-vapor formulation (Col.10, lines 17-22. Fig. 3A-3E.); and a heater element configured to heat nicotine pre-vapor formulation drawn from the reservoir, the heater 14 can be in the form of a wire coil, a planar body, a ceramic body, a single wire, a cage of resistive wire or any other suitable form. (col. 7, lines 29-35 and 61-66 and Fig, 3A).
Malamud does not specifically disclose memory controller coupled to the memory, the memory controller configured to read information stored in the memory, and to output the information over a wire by modifying a pulse width modulated power signal carried by the wire.
Alarcon teaches a vaping device having a control unit that uses PWM to control the temperature of a heater [0047].  Alarcon teaches a control unit 410 configured to read information stored in the memory ([0050] and output the information over a wire by modifying a pulse width modulated power signal carried by the wire (MCU can control the width and period of the pulses and PWM is used to control the heater [0047]).  It would be obvious at the time of the invention to modify Malamud to include a control unit configured to read and output information by modifying a PWM power signal carried by the wire since Malamud transfers data over a single wire system in order to reduce size and manufacturing costs and simplify the manufacturing process (Alarcon [0039]).
Regarding claim 22, the memory module is configured to output the recorded information by increasing a current through the wire during at least one pulse of the pulse width modulated power signal (the memory device 220 may control a switch to prevent the heating coil 14 from acting as a short circuit when the memory device 220 sends data to the control circuitry in the second section 70 such that a strength of the data signals sent from the memory device 220 is high enough for the circuitry in the second section 72 to reliably read the data signals; col. 16, lines 61-64).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Malamud in view of Alarcon and Finke (EP 3098738).
Regarding claims 23 and 24, Malamud discloses a nicotine e-vaping device having a memory module (col. 11, lines 55-60) according to claim 1.
Malamud does not specifically disclose a memory device wherein the memory controller is configured to output checksum after transmitting information or wherein the memory controller is configured to resend the information in response to a negative acknowledgement transmission indicating that the information was not correctly received.  Finke teaches a control device 10 that determines the correctness of received data and determines based on a calculated checksum whether the data is correct and communicates the data.  If the data is determined to be incorrect (i.e. negative acknowledgment) the data is marked as “not sent” and attempts are made to resend the data (p.5, [0027]).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Malamud and Reevell (WO 2017153467).
Regarding claim 6, Malamud does not disclose a fuse memory wherein the memory module includes a fuse memory having an array of fuses, and the memory module is configured to record the information by opening at least one fuse among the array of fuses.
Reevell is directed to an aerosol-generating article having multiple fuses and teaches a plurality of spaced apart electrical fuses, wherein each electrical fuse may be opened to record when an associated portion of an aerosol-forming substrate has been heated. Therefore, advantageously, providing the fuses as part of an aerosol-generating article to record which portions of the aerosol-forming substrate have been heated may prevent reheating of those portions of the aerosol-forming substrate. p.2, lines 6-11. It would be obvious to modify Malamud to include a fuse memory as taught in Reevell because a fuse memory is a known type of memory device and the fuses prevent reheating of portions of the aerosol-forming substrate, as taught by Reevell.

Claim(s) 7 and 14, 15, 19, 20  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Malamud and Reevell and Peng (CN 101375345), machine translation relied upon.
Regarding claim 7, Malamud discloses a nicotine e-vaping device as in claim 6 discussed above and a pulse width modulated power supply (col. 12. Lines 1-24).  
Malamud does not disclose wherein the memory module is configured to record the information by opening a fuse for every set number of pulses in the pulse width modulated power signal.  Reevell teaches an electrical fuse that may be opened to record when an associated portion of the aerosol forming substrate has been heated (p.2, lines 10-11).  Peng teaches that it is recognized in the art to use a PWM power supply with a fuse memory p.4, para. 4).  Thus, It would be obvious to modify Malamud to use a PWM power supply and open a fuse for every number of pulses in the PWM signal since PWM and fuse memory are known to be used together.
	Regarding claims 14, 15, 19 and 20, Malamud discloses a memory controller configured to receive a pulse width modulated power signal via a wire.  Malamud also discloses a reservoir for containing a nicotine formulation (col. 22, line 65-col.23, line 8), the heater 14 can be in the form of a wire coil, a planar body, a ceramic body, a single wire, a cage of resistive wire or any other suitable form (col. 7, lines 29-35 and 61-66 and Fig, 3A), the memory may store date information or other cartomizer information (col. 10, lines 32-48), and “one-wire” that allows the e-vaping device 60 to use the same line, for example the first connector VDD line 217A, to (i) send a power signal (e.g., the PWM power signal for powering the heating coil 14), send (ii) data between the first and second sections 70 and 72, and operate as a VDD line for the operation of one or more circuits (e.g., the memory device 220) on board the cartomizer 113 (col. 12, lines 25-34).
Malamud does not teach an array of fuses, each fuse in the array configured to open based on a threshold value.  Reevell teaches a plurality of spaced apart electrical fuses, wherein each electrical fuse may be opened to record when the associated portion of the aerosol-forming substrate has been heated. Therefore, advantageously, providing the fuses as part of the aerosol-generating article to record which portions of the aerosol-forming substrate have been heated may prevent reheating of those portions of the aerosol-forming substrate (P.2, lines 6-11). Reevell also teaches that a resistance higher than a threshold value causes the fuse to open as determined by controller 22, the voltage can be determined from the resistance. Peng teaches that pulse with modulated power signals can be used with fuse memory(p.12, lines 18-21); thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to apply a voltage greater than or equal to the threshold voltage across one or more fuses in the array of fuses based on a plurality of pulses in the pulse width modulated power signal (p.4, para 4) 

Claims 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malamud and Reevell and Peng and Alarcon 
	Regarding claims 16, 17 and 18, Malamud discloses the nicotine cartridge of claim 14 as discussed above but does not specifically disclose that the memory module is configured to, detect a number, width or frequency of pulses included in the plurality of pulses, and record the information based on the number, width or frequency of pulses.  
	Alarcon teaches a vaping device having a control unit that uses PWM to control the temperature of a heater.  Alarcon teaches that the widths and the periods of the pulses can be varied by the MCU.  However, given that Alarcon individually considers the widths and periods it would have been obvious to one of ordinary skill in the art at the time of the invention that the memory module could be configured to detect and consider information such as the number, frequency, and width of pulses included in the plurality of pulses and record the information based on the number of pulses because detecting and recording information based on PWM pulses is known in the art.

Allowable Subject Matter
Claims 23-27, 29-32, and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY KARNEY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson, can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA MARY TAPSCOTT/Examiner, Art Unit 1747                  


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747